Citation Nr: 1416213	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-01 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for bipolar disorder.  

2.  Entitlement to an effective date prior to December 12, 2006 for the grant of service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Joseph L. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In July 2012, prior to the promulgation of a decision in the appeal in the matter of a rating in excess of 70 percent for bipolar disorder, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal for a disability rating in excess of 70 percent for bipolar disorder was requested.

2.  The Veteran's original claim for service connection for a psychiatric disorder, which was received on October 21, 1998, was denied by the RO in a final May 2000 rating decision.

3.  The RO denied the claim again in September 2001, and that decision became final.  

4.  The Veteran subsequently applied to reopen, and, in February 2010, the Board granted service connection for bipolar disorder.  In March 2010, the RO set the effective date for the grant of service connection for bipolar disorder as December 12, 2006, the date the application to reopen was received; the Veteran timely appealed the effective date assigned.

5.  Prior to the grant of service connection, but following the prior final denials, the Veteran submitted relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim, and the award of service connection in February 2010 was based in part on them.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal for a disability rating in excess of 70 percent for bipolar disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an October 21, 1998 effective date for the grant of service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating higher than 70 percent

Regarding the claim for a rating in excess of 70 percent for bipolar disorder, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7104.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal by virtue of written correspondence received by the Board in July 2012, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.  No VCAA notice or assistance is necessary, as the appeal has been withdrawn.  


Effective date

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102,  3.156(a), 3.159, 3.326(a) (2013). 

With regard to the Veteran's appeal for an earlier effective date, the Board notes that the Veteran expressly stated, through his representative in July 2012, that he wants the effective date to be October 21, 1998. 

In the decision below, the Board grants an effective date of October 21, 1998 for the establishment of service connection for bipolar disorder.  The decision below is considered a full grant of the benefits sought in light of the statement limiting the case or controversy in this case to an effective date of October 21, 1998.  Therefore, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this claim given the favorable nature of the Board's decision herein.

In this case, in March 2010, after the Board granted service connection for bipolar disorder in February 2010, the RO awarded the Veteran a December 12, 2006 effective date for the grant of service connection.  This was the date of his most recent claim to reopen.  Accordingly, the current version of 38 C.F.R. § 3.156(c) applies.  See 71 Fed. Reg. 52,455 (Sept. 6, 2006); Cline v. Shinseki, 26 Vet. App. 18, 23 (2012) (the amendments to § 3.156(c) became effective on October 6, 2006, and were not expressly made retroactive).  Furthermore, because the Veteran filed a timely notice of disagreement with the March 2010 rating decision that established the effective date for the grant of service connection and perfected his appeal, the Board properly has jurisdiction over the effective date issue.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

The determination of the effective date of an award is generally governed by 38 U.S.C.A. § 5110(a), which states that, "[u]nless specifically provided otherwise . . . , the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under 38 C.F.R. § 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  As part of the regulation, the Secretary has included a nonexhaustive list of records that could constitute official service department records.  Id.  However, the applicability of this regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records."  38 C.F.R. § 3.156(c)(2).  "An award made based all or in part on the records identified by paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).

By way of history, the Veteran filed an original claim for service connection for psychiatric disorder on October 21, 1998, and such was denied in an April 1999 rating decision.  The RO again denied the claim in March 2000 and September 2001, without appeals being perfected or new and material evidence being received within one year.  Accordingly, these rating decisions became final. 

As will be explained below, notwithstanding the finality of the above-mentioned rating decisions, the Board determines that an earlier effective date is warranted under 38 C.F.R. § 3.156(c) in this case because the Veteran submitted relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim. 

Namely, service personnel records were received in July 2009.  With them was a July 2009 report from a private psychologist who relied on them in part in rendering her medical opinion that the Veteran's bipolar disorder had its onset in service.  Significantly, these service personnel records were not previously part of the claims file at the time of the previous rating decisions and, therefore, they fall under the umbrella of newly submitted official service department records referred to in 38 C.F.R. § 3.156(c)(1). 

It is clear from a review of the service personnel records in question that they are relevant to the service connection claim.  In granting service connection in February 2010, the Board relied on the July 2009 report from the private psychologist who had relied on recently obtained service personnel records in forming a positive nexus opinion regarding the Veteran's service and his bipolar disorder.  

The service personnel records in question were created while the Veteran was in service, and there is no indication here that these records would not have been obtainable due to a lack of cooperation or identifying information on part of the Veteran.  Accordingly, the limiting factors of 38 C.F.R. § 3.156(c)(2) do not apply to his claim to reopen, and he is entitled to the benefit of an earlier effective date under 38 C.F.R. § 3.156(c)(3) with respect to this previously decided claim. 

For these reasons, an October 21, 1998 effective date is warranted, the earliest date that can be considered a claim for service connection for a psychiatric disorder. 

The Board emphasizes that the actual date that entitlement arose is of no issue in the present case, because even assuming that entitlement to service connection for a psychiatric disorder arose at an earlier time, the law mandates that the effective date shall be "the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3) (emphasis added).  

In conclusion, the Board finds that the Veteran is entitled to an effective date of October 21, 1998 for the grant of service connection for his bipolar disorder. 



ORDER

The appeal for a disability rating in excess of 70 percent for bipolar disorder is dismissed.

An October 21, 1998 effective date of for the grant of service connection for bipolar disorder is warranted.  





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


